UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-2181



JOANN K. JORGENSEN,

                Plaintiff - Appellant,

          v.


RODNEY RHOADS; PAMELA RHOADS, a/k/a Pam Rhoads; ANVIL MORTGAGE
CORPORATION; ACCREDITED HOME LENDERS, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:06-cv-01409-CMH-TCB)


Submitted:   June 13, 2008                 Decided:   June 30, 2008


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joann K. Jorgensen, Appellant Pro Se. George Rubert Albert Doumar,
Kellie Maxine Budd, Elaine M. Darroch, DOUMAR LAW GROUP, Arlington,
Virginia; Henry S. Fitzgerald, Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joann   Jorgensen   appeals     the   district    court’s   order

granting summary judgment to the Appellees on her claims of fraud

and constructive fraud.*      We review an order granting summary

judgment de novo, drawing reasonable inferences in the light most

favorable to the non-moving party.       Henson v. Liggett Group, Inc.,

61 F.3d 270, 274 (4th Cir. 1995).    Summary judgment may be granted

only when “there is no genuine issue as to any material fact and

the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c).        However, “[c]onclusory or speculative

allegations do not suffice, nor does a ‘mere scintilla of evidence’

in support of his case.”   Thompson v. Potomac Elec. Power Co., 312

F.3d 645, 649 (4th Cir. 2002) (quoting Phillips v. CSX Transp.,

Inc., 190 F.3d    285, 287 (4th Cir. 1999)).      Summary judgment will

be granted unless a reasonable jury could return a verdict for the

nonmoving party on the evidence presented.          Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986).

          In light of these principles, we have reviewed the

parties’ pleadings and the transcript of the summary judgment

hearing, and we find no reversible error in the reasoning of the

district court as stated in its bench ruling.              Accordingly, we



     *
      The district court also entered judgment against Rodney
Rhoads, from which Rhoads does not appeal, on Jorgensen’s third
count and dismissed her fourth and fifth counts without prejudice.
These counts were unrelated to the subject of this appeal.

                                 - 2 -
affirm the district court’s order.      See Jorgensen v. Rhoads, No.

1:06-cv-01409-CMH-TCB   (E.D.   Va.   Oct.   15,   2007).     We   grant

Jorgensen’s motion to supplement her informal brief.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               AFFIRMED




                                - 3 -